DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 11/10/2020, which refers to the amendment filed on 10/12/2020.  Claims 1, 2, 4, 5, 6, 8, 9, 12, 13, 15, 16 and 18-20 have been amended. Claims 3, 10-11 and 17 have been cancelled previously. Claims 21-23 have been canceled in this amendment. New claims 24-27 have been added. Therefore, claims 1-2, 4-9, 12-16, 18-20, and 24-27 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see page 16, filed 11/10/2020, with respect to the objection of claim 1 have been fully considered and are persuasive. Therefore, the objection has been withdrawn.
Applicant’s arguments, see pages 16-19, filed 10/12/2020, with respect to the rejection of claim 1-9, 12-16 and 18-23 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection is made in view of Robbins et al., US 10362131 B1 (hereinafter “Robbins”) and in view of Arkin, US 20160212228 A1 (hereinafter “Arkin”).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation recites “sending, by the one or more computing devices, a request for acknowledgement of the first event from the first producer system to a first primary broker system”, is not clear. Instant specification paragraph 0051-0052 describes “the producer system may wait to receive a receipt of acknowledgement from the corresponding primary broker system for a predetermined threshold of time. When a receipt of acknowledgement response is received within this predetermined threshold, the producer system may then send the accessed event forward to the corresponding broker system, as shown in step 405. Conversely, when the acknowledgement response is not received within this predetermined threshold, this may constitute a lack of acknowledgement response”, there is not acknowledgement of the first event as claimed in the limitation. The first producer system may use a listener event or the like to receive a response whether the broker system is live or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims  1-2, 4-9, 12-16, 18-20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al., US 10362131 B1 (hereinafter “Robbins”) and in view of Arkin, US 20160212228 A1 (hereinafter “Arkin”).

As to claim 1,
Robbins teaches a method for preventing data loss (Robert, col 2 lines 39-40 message delivery assurance), the method comprising: 
producing, by one or more computing devices, a first event by a first producer system (Robbins, col. 2 lines 58-63 teaches Producers 102a-102n may be any computing device or application (referred to herein collectively and interchangeably as a "computing device") capable of generating a message(i.e.,events)); 
sending, by the one or more computing devices, a request for acknowledgement of the first event from the first producer system to a first primary broker system(Robbins, col. 6 lines 63-65 teaches the primary broker then sends the producers confirmation (i.e., acknowledgement) that a backup of the message is in force); and 
generating, by the first primary broker system, a first replica event of the first event and sending the first replica event to a second primary broker system (Robbins, col. 2 lines 32-35 teaches by utilizing one or more backup broker (i.e., replicating by the first primary broker system to the second primary broker system) to dispatch copies of the messages, the producer (i.e., the first producer system that sent the original message) of each message is assured that at least one copy (i.e., replica of the event) of the message will be delivered. As col. 3 lines 4-8 teaches multiple broker cluster can be form as a network of broker that may be utilized to communicate messages between producers and consumers. See also col. 6 lines 43-47 teaches upon receipt of a message from a producer, the primary broker provides a copy of the message to each of its backup brokers, e.g., secondary broker 110b and tertiary broker 110c via its broker interface 202a. Col. 3 lines 6-18 of Robbins teaches multiple broker clusters also referred to as a "network" of brokers may be utilized to communicate messages between producers and consumers as shown in FIG. 1B. Broker route messages from cluster to cluster. Brokers may be grouped together logically to form a cluster, or physically, e.g., within the same data center. In other embodiments, clusters of brokers may be remote from each other (i.e. second region), and thus, communicate via a network, such as a wide area network or an internetwork.); 

sending the first event from the first primary broker system to a first consumer system and the first replica event from the second primary broker system to a second consumer system (Robbins, col. 3 lines 6-18 teaches multiple broker clusters can be formed to communicate messages between producers and consumers. Cluster may be located within the data center or remote locations. Producers may be assigned (i.e., designated for region or cluster) its own its own cluster of brokers and consumers may be assigned its own cluster of brokers), Atty. Dkt. No. 4375.0110000-3 -Sunil KAITHA Reply to Office Action of August 12, 2020Application No. 16/539,719 

wherein the second producer system, the second primary broker system, and the second consumer system belong to a second region(Robbins, col. 3 lines 6-18 teaches multiple broker clusters can be formed to communicate messages between producers and consumers. Cluster may be located within the data center or remote locations. Producers may be assigned (i.e., designated for region or cluster) its own its own cluster of brokers and consumers may be assigned its own cluster of brokers), and 
wherein the first primary broker system and the second primary broker system belong to a cluster (Robbins, col. 3 lines 6-18 teaches multiple broker clusters can be formed to communicate messages between producers and consumers); 
processing, by the first consumer system, data from the first event received from the first primary broker system (Robbins, col. 4 lines 16-31 teaches the consumer interface 212a is configured to receive messages from the queue manager 204a, translate the messages if needed, and dispatch the messages (i.e., processing) to interested consumers 120a-120n. In yet other embodiments, the producer interface 202a and the consumer interface 212a may communicate with other computing devices/components via the same communication connection or via separate communication connections. As col. 2 lines 53-63 teaches a message includes control information, a header having destination add   ress (i.e., designated for first or second region); and 
Robbins teaches the invention as claimed above, Robbins does not explicitly teach sending the first event, by the one or more computing devices and after sending the request for acknowledgement, from the first producer system to the first primary broker system based on a response to the request for acknowledgement from the first primary broker system; and processing, by the second consumer system, the first replica event received from the second primary broker system, whereby the first replica event is ignored during the processing responsive to determining that the first consumer system is connected to the first region and processing the first event.
However, Arkin teaches sending the first event, by the one or more computing devices and after sending the request for acknowledgement, from the first producer system to the first primary broker system based on a response to the request for acknowledgement from the first primary broker system (Arkin, para 0035, 0037 teaches, Each DXL endpoint is assigned a distinct identity, and authenticates itself to DXL ESB 130 upon startup, for example via a certificate or other secure token); and 
processing, by the second consumer system, the first replica event received from the second primary broker system, whereby the first replica event is ignored during the processing responsive to determining that the first consumer system is connected to the first region and processing the first event (Arkin, para 0036, DXL may provide a publish-subscribe framework in which certain DXL endpoints "subscribe" to messages of a certain type. When a DXL endpoint "publishes" a message of that type on DXL ESB 130, all subscribers may process the message, while non-subscribers may safely ignore it). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robbins by adding the security-connected framework for a data exchange layer where clients may route messages through the server and provide additional extensibility by bridging DXL (data exchange layer) ESB (Enterprise Service Bus) across disparate networks, enabling data to be exchanged over larger networks, including the Internet as taught by Arkin.

As to claims 2, 9 and 16, 
The combination of Robbins and Arkin teaches producing a second event by the second producer system (Robbins, col. 3 lines 32-56, producer placing an order);
sending the second event to the second primary broker system of the second region(Robbins, col.7 lines 20-34 teaches Fig 4 shows queues of messages received from producers 102a-102n. A copy of the message is sent to each backup broker for the primary broker 110a); 
generating a second replica event of the second event (Robbins, col. 12 lines 48-67, updating the backup physical queue as copies of messages are received from the primary broker);
sending the second replica event to the first primary broker system (Robbins, col. 6 lines 25-42 teaches producer uses DNS to discover the cluster and the primary broker. Broker may be secondary and tertiary and having multiple broker, two broker failure may be overcome);
(Robins, col. 6 lines 16-42 and col. 12 lines 52-47); and 
processing, by the first consumer system, the second replica event from the first primary broker system in response to determining that the second consumer system is disconnected from the second region (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers).

As to claims 4, 12 and 18,
The combination of Robbins and Arkin teaches establishing communication comprising sending data packets from the first consumer system to the second consumer system of the second region, and receiving data packets from the second consumer system by the first consumer system (Robbins, col. 3 lines 1-18 teaches broker and consumer can be co-located on the same computing device. A broker in the downstream cluster is considered a "consumer" for purposes of routing the message from cluster to cluster. Brokers may be within the same data center or clusters of brokers may be remote from each other, and thus, communicate via a network, such as a wide area network or an internetwork. See also col. 4 lines 37-39);
Robbins, col. 14 lines 29-44 teaches there may not be consensus among all of the brokers in a cluster that a particular broker has failed.  In such cases, a backup broker may activate its backup physical queue prematurely, and thus, duplicate messages may be delivered.  However, such duplicates may be tolerated to ensure dispatch of messages. See also col. 11 lines 37-41 the number of duplicate messages interested consumer will tolerate depends on tradeoff decision).  
As to claims 5, 13 and 19,
The combination of Robbins and Arkin teaches relaying information about the interruption in said communication to the first producer system (Robbins, col 12 lines 31-37, in some embodiments, the primary broker 110a returns the message to the originating producer.  Those skilled in the art will appreciate that the primary broker may determine that confirmation has not been received based upon a time-out condition being met or based upon an explicit indication of transmission failure, e.g., a message that a network communication connection with a backup broker has failed).  
As to claim 6,
The combination of Robbins and Arkin teaches the first producer system, the first primary broker system, and the first consumer system, respectively, each comprise memory and an independent computer microprocessor coupled to the memory (Robbins, col. 2-3 lines 66-67 and 1-4 teaches Brokers 110a-c may be any computing device capable of receiving messages, accessing messages stored in memory, and dispatching messages.  A broker can be co-located with a producer on the same computing device, co-located with a consumer on the same computing device, or be a standalone computing device).  
As to claims 7 and 14,
The combination of Robbins and Arkin teaches the first producer system further comprises a cloud computing system including a plurality of cloud computing resources executed by the processor, wherein events to be sent to consumer systems originate from and are accessed within the cloud computing resources (Robbins, col. 3 lines 16-18 teaches clusters of brokers may be remote from each other, and thus, communicate via a network, such as a wide area network (i.e., cloud) or an internetwork).  
As to claim 8,
In addition to claim 1, Robbins teaches a system comprising a memory and a computer microprocessor coupled to the memory, configured to perform operations (Robbins, Fig. 1 and col. 2 lines 13-31 and lines 66-67, col. 3 lines 1-4 brokers 110a-c may be any computing device capable of receiving messages, accessing messages stored in memory, and dispatching messages.  A broker can be co-located with a producer on the same computing device, co-located with a consumer on the same computing device, or be a standalone computing device) 

As to claim 15,
In addition to claim 1,  Robbins teaches a non-transitory computer-readable storage device having instructions stored thereon that, when executed by at least one computing Robbins, col. 17 claim 5). 
As to claim 20,

The combination of Robbins and Arkin teaches events to be sent to consumer systems originate from and are accessed within cloud computing resources which are accessed by the first producer system of the first region (Arkin, para 0037, Designation of a DXL broker 110 as the hub may be accomplished via any suitable means, such as selecting the hub based on MAC ID, IP address, or network proximity to a domain master).

As to claims 24 and 26,
The combination of Robbins and Arkin teaches producing a second event by the second producer system (Robbins, col. 3 lines 32-56, producer placing an order); 
sending the second event to the second primary broker system(Robbins, col. 4 lines 43-65, upon receipt of a message from a producer, the primary broker 110a provides a copy of the message to each of its backup brokers, e.g., secondary broker 110b and tertiary broker 110c, via its broker interface 202a); 
encoding a failure of the second primary broker system in metadata for the second event (Robbins, col. 6 lines 47-65, The metadata for the message copy includes the unique identifier for the primary broker as well as a unique identifier for each of the backup brokers selected by the primary broker to receive the message copy. See also col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers. See col. 12 lines 34-36 failure communication using message); 
generating a second replica event of the second event, the second replica event comprising the metadata with the encoded failure of the second primary broker system (Robbins, col. 12 lines 48-67, updating the backup physical queue as copies of messages are received from the primary broker); 
sending the second replica event to the first primary broker system(Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers);
sending the second replica event from the first primary broker system to the first consumer system (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers); 
col. 12 lines 34-36 failure communication using message); and 
processing, by the first consumer system, the second replica event from the first primary broker system in response to determining that the second primary system is experiencing the problem (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers).  

As to claims 25 and 27,
The combination of Robbins and Arkin teaches producing a plurality of events by a third producer system (Robbins, col. 3 lines 32-56, producer placing an order); 
sending the plurality of events to a third primary broker system, wherein the third producer system and the third primary broker system belong to a third region (Robbins, col. 4 lines 43-65, upon receipt of a message from a producer, the primary broker 110a provides a copy of the message to each of its backup brokers, e.g., secondary broker 110b and tertiary broker 110c, via its broker interface 202a. See col. 3 lines 16-18, Robbins, col. 4 lines 43-65, upon receipt of a message from a producer, the primary broker 110a provides a copy of the message to each of its backup brokers, e.g., secondary broker 110b and tertiary broker 110c, via its broker interface 202a); 
generating a first plurality of replica events for the plurality of events and sending the first plurality of replica events to the first primary broker system(Robbins, col. 12 lines 48-67, updating the backup physical queue as copies of messages are received from the primary broker); 
generating a second plurality of replica events for the plurality of events and sending the second plurality of replica events to the second primary broker system (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers); 
sending the first plurality of replica events from the first primary broker system to the first consumer system(Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers); 
sending the second plurality of replica events from the second primary broker system to the second consumer system (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers); 
determining, by the first consumer system, that a third consumer system is disconnected from the third region (Robbins, col. 7 lines 7-19 if the primary broker 110a fails, secondary broker 110b will activate its secondary backup queue 210b and begin dispatching the message copies from the secondary backup queue 210b to the interested consumers.  If both the primary broker 110a and the secondary broker 110b fail, the tertiary broker 110c will activate its tertiary backup queue 210c and begin dispatching the message copies from the tertiary backup queue 210c to the interested consumers); and
Atty. Dkt. No. 4375.0110000- 13 -Sunil KAITHA Reply to Office Action of August 12, 2020Application No. 16/539,719exchanging, in response to determining that the third consumer system is disconnected, load balancing information between the first consumer system and the second consumer system for processing the first plurality of replica events and the second plurality of replica events (Robbins, col. 12 lines 14-20, the primary broker selects the backup brokers based upon a configuration policy that considers one or more of the following: locality of the brokers, load balancing of the brokers, transmission costs, operational/functional limits of the brokers, etc. In yet other embodiments, the primary broker may randomly select the backup Brokers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Pardon (US 20190235974 A1) discloses a distributed transaction processes in cloud computing applications.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




2/25/2021

/NARGIS SULTANA/Examiner, Art Unit 2164